Citation Nr: 0727741	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-33 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for seizures.

3.  Entitlement to service connection for a heart condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York.  
During the course of this appeal, jurisdiction over the 
veteran's claims folder was transferred to the St. 
Petersburg, Florida RO.

The veteran and his ex-wife testified before the undersigned 
Veterans Law Judge at the St. Petersburg RO in April 2007.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2007, after the veteran's appeal had been certified 
to the Board, the veteran submitted additional evidence to 
the RO.  The RO in turn forwarded the evidence, which 
consisted of a March 2006 letter from the veteran's sister, 
to the Board.  The letter indicates that the veteran was 
hospitalized at the San Juan VA Medical Center (VAMC) in 
1976.  

It appears that the RO undertook additional development in 
response to the veteran's submission.  In this regard, the 
Board notes that the RO also forwarded a copy of VA Form 10-
7131, Exchange of Beneficiary Information and Request for 
Administrative and Adjudicative Action, upon which it had 
requested treatment records from the San Juan VA Medical 
Center.

The veteran has not waived review of the March 2006 letter by 
the agency of original jurisdiction (AOJ).  Moreover, as the 
AOJ is currently developing evidence pertaining to the 
veteran's claim, the Board has determined that the case 
should be remanded to the AOJ for consideration of the March 
2006 letter as well as any evidence received in response to 
the AOJ's development.  In light of the above discussion, the 
Board has determined that the case must be REMANDED for the 
following action:

The RO should readjudicate the veteran's 
claim, in light of any additional 
evidence added to the records assembled 
for appellate review, to include the 
March 2006 letter from the veteran's 
sister and any records or information 
obtained from the San Juan VAMC.  If the 
benefits requested on appeal remain 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case (SSOC), which 
addresses all of the evidence obtained 
since the January 2006 SSOC. The veteran 
and his representative should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

